Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 1 of 10 PageID 4839




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION; and
 ALPINE SECURITIES CORPORATION,

       Plaintiffs,

 v.                                              Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

       Defendant.
                                             /

               Defendant’s Motion to Prohibit Plaintiffs from
           Introducing Undisclosed Damages Computations and
            Soliciting Testimony about Frankel’s Compensation

       The defendant, Christopher Frankel, requests under Federal Rule of Civil

 Procedure 37(c)(1) that the Court prohibit the plaintiffs from introducing at trial

 any undisclosed damages computations, including the undisclosed damages

 computation that the plaintiffs first referenced during the pretrial hearing two

 days ago on April 23, 2021, during which the plaintiffs first claimed that their

 damages computation is based on all of Frankel’s compensation since he left

 Alpine.

       Because two days ago the plaintiffs indicated that they would solicit

 testimony from Frankel about all of his compensation since he left Alpine (which,

 as discussed below is contrary to the Court’s prior rulings and the law regarding

 disclosure of damages computations), Frankel requests that the instant motion
Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 2 of 10 PageID 4840




 be heard outside the jury’s presence before Frankel is called to testify by the

 plaintiffs.

 I.     BACKGROUND

        A.     The plaintiffs’ new, undisclosed damages computation
               depends on soliciting testimony from Frankel about all of
               Frankel’s compensation since he left Alpine.

        During the pretrial hearing two days ago on April 23, 2021, the plaintiffs

 claimed that an element of their damages computation is all of Frankel’s

 compensation since he left Alpine:

        His unjust enrichment, what he’s been paid since he left, is damages
        in this case under the trade secrets clause, absolutely, 100 percent,
        and if he gets on the witness stand and doesn’t answer it at trial – it’s
        one thing not to answer it in discovery subject to reopening and your
        limiting me, but I’m going to ask him at trial, Judge, and if he asserts
        – or doesn’t answer it at trial, well, then we can talk about striking
        their defenses, because, you know, it is a relevant, legally-supported
        element of damages under a trade secret claim all night and all day.

 Transcript from Pretrial Hearing on April 23, 2021, at 85:8–17.

        B.     The plaintiffs have never disclosed a damages computation
               involving Frankel’s compensation, and the Court has
               already denied the plaintiffs’ requests to compel Frankel to
               disclose his compensation.

        The plaintiffs have never disclosed a damages computation that includes

 Frankel’s compensation as an element. Indeed, during the pretrial conference

 that took place more than a year ago, the plaintiffs said they “don’t care about

 [Frankel’s] compensation”:

        Judge, let me be clear. I don’t care about his compensation. What I
        care about is whether he profited off of clients that would be subject


                                           2
Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 3 of 10 PageID 4841




       to a nondisclosure, nonsolicitation agreement,[ 1] trade secrets
       violation. That’s it. It’s not trying to find out what he made. It’s
       trying to find out what our clients paid that entity and if they were
       clients that he brought over. It’s a very simple, very common
       damages theory in these cases. So it’s not – I think they are
       misspeaking when they keep saying I’m not allowed to know his
       comp.

 Transcript from Pretrial Hearing on March 11, 2020, at 70:23–71:8.

       During that hearing, the Court denied the plaintiffs’ request to compel

 Frankel to produce tax documents reflecting his compensation from Atlas and

 Vision. See Doc. 189 at 6, ¶ B(2) (requesting compensation from Atlas); id. ¶ B(3)

 (requesting compensation from Vision); Tr. Hrg. Mar. 11, 2020, at 70:15 (“I’m

 denying No. 2. I’m denying No. 3.”).

       C.     The Court’s prior ruling on Frankel’s motion in limine
              prohibits the plaintiffs from soliciting evidence of
              Frankel’s compensation as an element of their undisclosed
              damages computation.

       Frankel timely filed a motion in limine (Doc. 148) under the scheduling

 order (Doc. 29). In the motion in limine, Frankel requested that the Court

 prohibit the plaintiffs from attempting to offer evidence of damages. (Doc. 148 at

 9). Frankel cited in his motion in limine the plaintiffs’ ongoing failure to disclose

 a damages computation, the plaintiffs’ admission that an expert was necessary to

 determine their damages, and the plaintiffs’ failure to comply with the expert-

 disclosure requirement, resulting in the striking of their expert. (Doc. 148 at 2–4,

 ¶¶ 1–14).

 1. There is zero evidence of Frankel entering into any agreement that could
 accurately be described as a nonsolicitation agreement.

                                          3
Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 4 of 10 PageID 4842




       During the hearing on Frankel’s motion in limine, the Court asked the

 plaintiffs if they had ever produced damages documents other than “the Hurry

 deposition documents.” See Transcript from Pretrial Hearing on June 26, 2020,

 at 24:21–24. 2 The plaintiffs responded that their other damages documents also

 included the documents produced by Vision. Id. at 24:25–25:2.

       When confronted about the plaintiffs’ failure to disclose a damages

 computation, the plaintiffs referred the Court to Hurry’s deposition testimony:

       . . . John Hurry gave testimony pointing to drops in revenue and
       contributing to causation and breach of nondisclosures. That’s in
       their moving papers, paragraph 7 and 8 in their motion in limine.

 Id. at 34:9–12.

       The plaintiffs later represented to the Court that they were not trying to

 add anything to Hurry’s deposition testimony about damages other than the

 Vision documents:

       We are locked down on what Hurry said in his deposition. We’re not
       trying add to what his deposition said or the documents produced at
       his deposition. It’s not like we are adding that. What we are adding is
       the Vision discovery we got pursuant to court order post-discovery
       cutoff.

 Id. at 40:18–23.




 2. The “Hurry deposition documents” refers to the Exhibits 29 to 34 to Hurry’s
 deposition, which the plaintiffs produced when Hurry produced was deposed.
 See, e.g., id. at 22:17–20.

                                         4
Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 5 of 10 PageID 4843




       The plaintiffs admitted that, setting aside their claim that Hurry’s

 deposition testimony was a damages computation, 3 they had never disclosed a

 computation of damages:

       THE COURT: Let me ask you something, Mr. Turkel. Did you ever
       produce a computation of damages other than these documents we
       have already discussed?

       MR. TURKEL: Judge, we did not produce a summary of damages,
       but I don’t think there is anything in the law that said I can’t put a
       corporate rep on or a CEO to testify here’s what our revenues were
       and here’s what they weren’t. I don’t have to have an expert to do
       that. They moved to strike an expert anyway because they said we
       didn’t have disclosures.

 Hrg. Tr. June 26, 2020, at 41:9–18.

       The Court granted in part and denied in part Frankel’s motion in limine.

 (Doc. 230). The Court ruled during the hearing that the plaintiffs were prohibited

 from introducing any evidence of damages other than the specific documents

 discussed at the hearing:

       All right. Here’s what I think. I think that regular discovery
       documents that were produced under Rule 26 and Vision documents
       that were produced after this Court’s order can come in. Those
       documents are part of the case per my order, per Judge Tuite’s order.
       I think anything else with respect to damages that hasn’t been
       produced, it’s not coming in. So that’s my ruling.

 Hrg. Tr. June 26, 2020, at 52:17–23.




 3. Hurry’s deposition testimony did not include any computation of damages. See
 Doc. 115 at 155:14–177:10.

                                         5
Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 6 of 10 PageID 4844




 II.   ARGUMENT

       A.     The plaintiffs must be prohibited from introducing at trial
              any undisclosed damages computations.

       Federal Rule of Civil Procedure 37(c)(1) prohibits a party from introducing

 at trial a damages computation that the party did not disclose under Federal Rule

 of Civil Procedure 26.

       Rule 26(a) requires an initial disclosure of “a computation of each category

 of damages claimed by the disclosing party” and a production of the documents

 “on which each computation is based.” Rule 26(e) requires a party to supplement

 that initial disclosure.

       Disclosing how one plans to compute damages is not enough—if the actual

 computation is not disclosed, then it must be excluded. Circuitronix, LLC v.

 Kinwong Elec. (Hong Kong) Co., Ltd., __ F.3d __, Case No. 19-12547, 2021 WL

 1308336 (11th Cir. Apr. 8, 2021). In that case, the Eleventh Circuit affirmed the

 trial court’s exclusion of lost-profit damages based on the claimant’s failure to

 disclose its computation of those damages. Id. at *6–7. The claimant argued that

 the nondisclosure was “harmless” because the claimant had disclosed “how it

 planned to do the computations.” Id. at *6. The trial court rejected this argument

 and the Eleventh Circuit affirmed. Id. at *7.

       In this case, Rule 37(c)(1) prohibits the plaintiffs from introducing

 undisclosed damages computations at trial. The plaintiffs’ initial disclosure did

 not include a computation of damages. See Doc. 35-2 at 5–6, ¶ 3. In their initial



                                          6
Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 7 of 10 PageID 4845




 disclosure, the plaintiffs stated that their damages “are unknown at this time.” Id.

 at 5. The plaintiffs listed “categories of damages” that they “intend to seek,” but

 did nothing more than vaguely identify the types of damages that might be

 recoverable. Id. at 6. But listing the categories that they planned to seek was not

 enough—an actual computation must be disclosed. See Circuitronix, 2021 WL

 1308336, at *6–7.

       The plaintiffs must concede that they never supplemented their initial

 disclosure to provide an actual damages computation. The deposition testimony

 of Hurry relied on by the plaintiffs during the prior hearing on Frankel’s motion

 in limine (see Hearing Transcript quoted above at p.4) does not include an actual

 computation of damages. See Doc. 115 at 155:14–177:10. When asked about a

 damages computation, Hurry testified “we are still piecing that together.” Doc.

 115 at 155:14–20.

       Because the plaintiffs have never disclosed an actual computation of

 damages, the plaintiffs must be prohibited from introducing any undisclosed

 damages computations at trial. See Circuitronix, 2021 WL 1308336, at *6–7.

       B.     The plaintiffs must be prohibited from soliciting testimony
              from Frankel about all of his compensation since he left
              Alpine.

       Until two days ago, the plaintiffs never disclosed that—or how—they plan

 to compute damages based on Frankel’s compensation. Two days ago, during the

 pretrial conference, the plaintiffs first disclosed that they apparently believe that



                                          7
Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 8 of 10 PageID 4846




 all of Frankel’s compensation since he left Alpine is the plaintiffs’ “unjust

 enrichment” damages. See Transcript from Pretrial Hearing on April 23, 2021, at

 85:8–10 (“His unjust enrichment, what he’s been paid since he left, is damages in

 this case under the trade secrets clause, absolutely, 100 percent, . . .”). The

 plaintiffs also said they plan to ask Frankel at trial about all of his compensation

 since he left Alpine. Id. at 85:10–17.

       Those questions would violate the prior rulings in this case denying the

 plaintiffs’ requests to compel Frankel to disclose the amount of his compensation.

 See Doc. 189 at 6, ¶ B(2) (requesting compensation from Atlas); id. ¶ B(3)

 (requesting compensation from Vision); Tr. Hrg. Mar. 11, 2020, at 70:15 (“I’m

 denying No. 2. I’m denying No. 3.”).

       Furthermore, any effort to introduce evidence of damages beyond the

 Hurry deposition documents and the Vision documents would violate the prior

 order granting in part Frankel’s motion in limine. See Doc. 230; Hrg. Tr. June

 26, 2020, at 52:17–23.

       Furthermore, questioning Frankel about his compensation to back-door in

 a new and undisclosed damages computation is not permitted under Rule

 37(c)(1). See Circuitronix, 2021 WL 1308336, at *6–7. See also Mort Dorvil v.

 Nationstar Mortgage LLC, __ Fed. Appx. __, Case No. 20-11069, 2021 WL

 1546024, at *1 (11th Cir. Apr. 20, 2021) (affirming trial court’s order prohibiting

 undisclosed damages computation; rejecting argument that the party’s “failure to



                                          8
Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 9 of 10 PageID 4847




 supplement the record to indicate the amount of damages he sought” was

 “harmless”).

 III.   CONCLUSION

        The plaintiffs have never disclosed to Frankel the amount of damages that

 they are claiming, let alone “a computation of each category of damages claimed.”

 The rules do not allow a party to compute their damages on the fly during a trial.

 Allowing the plaintiffs to do that here would not be “harmless”; nor is the

 plaintiffs’ failure “substantially justified.” See Fed. R. Civ. P. 37(c)(1).

        WHEREFORE, the defendant, Christopher Frankel, requests (1) that the

 Court consider this motion outside the jury’s presence before Frankel is called to

 testify and (2) that the Court grant this motion and (a) prohibit the plaintiffs

 from introducing at trial any undisclosed damages computations, including the

 undisclosed computation involving Frankel’s compensation; (b) prohibit the

 plaintiffs from soliciting testimony from Frankel about all of his compensation

 since he left Alpine; and (c) grant any further relief deemed proper.



                         Local Rule 3.01(g) Certification

        Counsel for the defendant conferred with counsel for the plaintiffs by

 telephone on June 24, 2021, regarding this motion for reconsideration and

 counsel for the plaintiffs does not agree to the relief requested.




                                             9
Case 8:18-cv-02869-VMC-CPT Document 279 Filed 04/25/21 Page 10 of 10 PageID 4848




                                     s/ David C. Banker, Esq.
                                     David C. Banker (Fla. Bar No. 352977)
                                     J. Carter Andersen (Fla. Bar No. 0143626)
                                     Harold D. Holder (Fla. Bar No. 118733)
                                     BUSH ROSS, PA
                                     1801 N. Highland Avenue
                                     Tampa, Florida 33602
                                     Phone: 813-224-9255
                                     Fax: 813-223-9620
                                     Primary: dbanker@bushross.com;
                                     candersen@bushross.com;
                                     hholder@bushross.com
                                     Secondary: aflowers@bushross.com
                                     ksalter@bushross.com
                                     Attorneys for Defendant

                               Certificate of Service

        I certify that on April 25, 2021, I caused the foregoing to be filed with the
  Court’s CM/ECF system, which will send electronic notice to all counsel of
  record.

                                     s/ David C. Banker, Esq.




                                          10
